 CHICAGO TRUCK DRIVERS LOCAL 101 (BAKE-LINE PRODUCTS) 247Production and Maintenance Union, Local 101, an affiliate of Chicago Truck Drivers Union (Inde-pendent) (Bake-Line Products, Inc.) and Efrain Jimenez   Bake Line Products, Inc. and Efrain Jimenez, Peti-tioner and Production and Maintenance Union, Local 101, an affiliate of Chicago Truck Drivers Union (Independent).  Cases 13ŒCBŒ15575 and 13ŒUDŒ433 September 28, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX, LIEBMAN, HURTGEN, AND BRAME On May 19, 1998, Administrative Law Judge William G. Kocol issued the attached decision.  The General Counsel and the Charging Party each filed exceptions and a supporting brief.  The Respondent filed an answer-ing brief.  The Charging Party filed a reply brief. The National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, find-ings,1 and conclusions as modified below and to adopt the recommended Order. The judge found that, during a deauthorization election campaign, the Respondent told employees that if it lost the election by a decisive margin it would consider dis-claiming recognition and that this would leave the em-ployees unrepresented and would void the collective-bargaining agreement.  He also found that the Respon-dent told employees that in the absence of the contract the Employer might not give them the next scheduled wage increase and would be free to fire employees with-out good cause.2 The judge rejected the argument by the General Coun-sel and the Charging Party that Hospital Employees 1115 Joint Board (Pinebrook Nursing Home), 305 NLRB 802 (1991), compelled finding a violation.  He found that the majority opinion in Pinebrook did not represent the cur-rent state of Board law, but was, in reality, a dissenting view of what the law should be.  The judge dismissed the complaint.                                                            1  The Charging Party has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2  In making this finding, the judge relied in part on a union leaflet containing an account of a union meeting attended by many employees.  The leaflet stated, inter alia: Ricardo Castaneda and Louis Burton explained that a union deauthorization petition is filed to break up unions.  It weakens the union™s bargaining position in future contract negotiations with the Company.  It could cause you and your co-workers at Bake-Line to lose over a million and a half dollars in increased wages and benefits in 1998 should [Respondent] be forced to dis-claim interest in representing you because of support of this self-serving petition.  [Emphasis in original.]  We agree with the judge™s conclusions that the Re-spondent neither violated the Act nor engaged in conduct that warrants setting aside the election.  We do not, how-ever, rely on the judge™s statements to the effect that Pinebrook was not Board law or that he was not bound by that law.  Rather, we agree only that the decision in Pinebrook was at odds with earlier cases reflecting the sound views of the Board and reviewing courts concern-ing the circumstances under which union disclaimers of representation should be freely allowed and given effect.  Accordingly, for the reasons stated below, we have de-cided to overrule Pinebrook. In Pinebrook the Board found unlawful certain state-ments made during an election campaign.  The majority in Pinebrook, supra at  fn. 1, stated:  We adopt the judge™s finding that the Respondent violated Sec. 8(b)(1)(A) by threatening employees that it would no longer represent them if they voted to deauthorize the union-security provisions of its collective-bargaining agreement with the Employer.  In this regard, we assume that a union could cease representing employees, particularly if it became economically infeasible to represent them.  (See the discussion in Teamsters Local 42 (Grinnell Fire Protection), 235 NLRB 1168, 1169 (1978).)  We further assume that a union could inform employees of this possible economic consequence.  However, in the instant case, the Respondent failed to provide the bargaining unit employees with objective evidence that without the agreement™s union-security provi-sions, it would not be economically feasible for it to represent the employees.  Absent such objective evi-dence, the Respondent™s preelection threat to walk away from its representational obligations if the election resulted in deauthorization constitutes re-straint and coercion of the employees™ Sec. 7 right to participate in the deauthorization election.  See, e.g., Steelworkers Local 1397 (U.S. Steel Corp.), 240 NLRB 848 (1979).  Then-Chairman Stephens, concurring, stated (id. at 802):  Nothing in the Act necessarily prevents a union from abandoning its role as collective-bargaining representative or informing employees that it will no longer act as their bargaining representative should the employee[s] decide to revoke the union-security provisions of the contract.  Chairman Stephens nevertheless found a violation be-cause the union had threatened employees that it would 329 NLRB No. 29  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 248remain as their bargaining representative but would not 
properly represent them if they voted for deauthorization. 
We agree with Chairman Stephens™ view.  In 
American 
Sunroof
, 243 NLRB 1128 (1979), the Board gave full 
effect to a union™s disclaimer of representation in the face 
of a deauthorization petition.  In that case, employees 
filed a deauthorization petition, and the incumbent union 
disclaimed representation and its contract.  Another un-
ion filed a representation petition, and the employer ar-
gued for a contract bar to that petition.  The employer 
contended that giving effect to a union™s disclaimer in 
the face of a deauthorization 
petition and finding that the 
collective-bargaining agreement did not bar a representa-
tion election sanctioned not only retaliation for filing the 
deauthorization petition but also employee and union 

circumvention of the contract-bar doctrine.  The Board 
found no evidence that the di
sclaimer was collusive or 
that the disclaiming union was attempting to transfer its 
affiliation to the petitioning union.  In the absence of 
such special circumstances or any actions by the dis-
claiming union that were inconsistent with its disclaimer, 

the Board found no basis for not giving the disclaimer 
full effect.  The Board based its holding on the principle 
that a contract does not ba
r an election when the con-
tracting union has properly disclaimed interest in the 
employees covered by the contract.  Id. at 1129. 
In Dycus v. NLRB
, 615 F.2d 820 (9th Cir. 1980), enfg. 
sub nom. 
Teamsters Local 42 (Grinnell Fire Protection)
, 235 NLRB 1168 (1978), the court affirmed the Board™s 
finding that a union local did not breach its duty of fair 
representation by failing to pr
ocess the grievance arising 
from an employee™s discharge when the union had previ-
ously disclaimed further interest in representing the unit.  
The union had validly disclaimed its interest in represent-
ing a bargaining unit several months before a unit em-
ployee™s discharge.  Because 
the local did not represent 
the unit at the time of the discharge, it had no duty to 

process the grievance arising from the discharge.  In 
reaching this conclusion, the 
court stated that an exclu-
sive bargaining agent may avoid its statutory duty to bar-
gain on behalf of the unit it represents by unequivocally 
and in good faith disclaiming further interest in repre-
senting the unit.  The court held that a disclaimer will not 
be given effect if it is inconsistent with the union™s con-
duct, or if it is made for an improper purpose, such as the 
evasion of the terms and obligations of a collective-
bargaining agreement.  The court agreed with the Board 
that the union™s withdrawal as bargaining agent did not 
breach the duty of fair representation.  The court stated 
that this duty is the corollary to a union™s power and au-
thority to act as the exclusiv
e representative of a bargain-
ing unit.  When a union relinquishes its authority to do 

so, the corresponding duty of fair representation termi-
nates.  615 F.2d. 826, supra. 
In NLRB v. Circle A&W Products Co.
, 647 F.2d 924 
(9th Cir. 1980), cert. denied 454 U.S. 1054 (1981), the 
court affirmed the Board™s order requiring bargaining 
with a newly elected union where the incumbent union 
disclaimed representation solely over a union-security 
clause.  In that case,a union
, after losing a deauthoriza-
tion election, disclaimed representation of a bargaining 
unit during the term of a collective-bargaining agree-
ment.  While the agreement with the first union was still 
extant, the employees selected a new union in a Board 
election.  The employer refused to bargain with the new 
union, based on the Board™s contract-bar rule, which 
provides that an existing collective-bargaining agreement 
not exceeding 3 years will bar a petition for redetermina-

tion of representationin most instances. 
The court enforced the Board™s order requiring bar-
gaining.  It held that, where a union disclaims representa-

tion during the term of an existing collective-bargaining 
agreement solely over a union-
security clause and not in 
an attempt to avoid the agreement™s terms, the employer 
must bargain with the newly elected union.  The court 
noted that the contract-bar rule is intended to further the 
policy of preserving industrial stability but that the Board 
is also required to implement the policy of the Act to 
ensure that employees secure fair, adequate, and effective 
representation.  The court st
ated that there will be cir-
cumstances, in addition to schism or union defunctness, 
in which a change of representation is necessary to im-
plement that policy.   
These cases make clear that a union may disclaim its 
role as a collective-bargaining representative and may do 
so even in apparent response to the employees™ filing of a 
deauthorization petition or the loss of a deauthorization 
election.  We further hold that a union may so inform 
employees without providing them with objective evi-
dence that its continued representation of them would be 
infeasible.  In rejecting the 
Pinebrook
 requirement for 
objective evidence that a uni
on™s continued representa-
tion of the bargaining unit would be infeasible, we find 
the dissent™s analogy to 
Textile Workers v. Darlington 
Mfg. Co., 380 U.S. 263 (1965), inapposite.  In that case, 
the Supreme Court held that 
while an employer may law-
fully close an entire business for antiunion reasons,
3 it may not threaten to close
 the business if employees seek 
to unionize.
4 In so doing, the Court 
created a narrow ex-
ception to employees™ statutory protection against retalia-
tion for their support of a unionŠan employer could 
lawfully liquidate his entire business for retaliatory rea-
sons.  At the same time, the Court maintained a clear 
prohibition against coercing em
ployees in the exercise of 
their Section 7 rights by threatening plant closure.  Sub-

sequently, in 
NLRB v. Gissel Packing Co
., 395 U.S. 575, 
618Œ619 (1969), the Court crafted a similarly narrow 
                                                          
 3 380 U.S. at 269Œ274. 
4 Id. at 274 fn. 20.  In dictum, the 
Court also created an exception to 
its prohibition against threats of plant closure; i.e., an employer could 
announce a union-related decision to close already reached by man-

agement.  
 CHICAGO TRUCK DRIVERS LOCAL 101 (BAKE-LINE PRODUCTS) 249exception to the prohibition against threats of plant clo-
sureŠin the event of unionization if the employer™s 
statement was ﬁcarefully phra
sed on the basis of objec-
tive factﬂ conveying the employer™s belief in the exis-
tence of ﬁdemonstrably probable consequences beyond 

his control.ﬂ  Our dissenting colleagues argue that the 
same rule should apply to a union in the deauthorization 

context: The union may lawfully cease representation in 
the face of a deauthoriza
tion petition, but it may not 
threaten cessation in the event of a substantial loss in the 
deauthorization election, un
less it accompanies its state-
ments with objective evidence
 demonstrating that con-
tinued representation would be economically infeasible 
in the event of deauthorization.   
We find that the analogy between plant closure state-
ments and cessation of representation statements fails.  

Given the differences between a union™s continuing to 
provide representation and an employer™s continuing to 
operate a business, there would be no reason for con-
structing an exception applicable to predictions of union 
disclaimers analogous to the 
Gissel exception that per-
mits employer predictions of plant closure based on ob-
jective fact and the employer™s
 belief in the existence of 
demonstrably probable consequences beyond the em-
ployer™s control.  There is no necessary connection be-
tween unionization and the su
rvival of a business, and 
thus it is necessary to show 
an objective factual basis for 
the connection in the particul
ar case so as to avoid the 
suggestion that the employer 
will simply choose to close 
as a retaliatory measure.  In contrast, there is a necessary 
connection between a union™s collection of dues and a 
union™s continued representation of employees.  It is an 
economic reality that a union
 needs the assured payment 
of dues from at least some employees in order to afford 

continuing to represent them.  
Automotive & Allied In-
dustries Local 618 (Sears, Roebuck & Co.)
, 324 NLRB 
865, 866 fn. 12 (1997).  A union that loses a deauthoriza-
tion election has no assurance that a sufficient number of 
employees will make
 regular payments on a voluntary 
basis.  Thus, when a union says it may disclaim represen-

tation if it loses a deauthorization petition, this is a 
statement based on the objective reality of representation.  
Unlike plant closure statements, there is full
 symmetry 
between cessation of representation statements and the 
decision to cease representa
tion in the deauthorization 
context.
5                                                           
                                                                                             
5 However, as was the case in 
Pinebrook
, if a union™s statements 
went beyond economic realities and indicated that, if employees voted 
for deauthorization, the union would continue to represent them but 
would not do so properly, such
 conduct would be unlawful. 
Member Fox subscribes to the foregoing rationale, but she would 
also distinguish between the issue of
 an employer™s plant closure state-
ments dealt with in 
Gissel and the issue here on an additional ground. 
The Act affirmatively protects employees from suffering adverse em-

ployment consequences on account of
 their support for a union, 
whereas employees do not have a legally protected right to representa-
tion by a particular labor union rega
rdless of whether they financially We apply these principles to
 the instant case.  We find 
that the Respondent lawfully informed employees that if 
it lost the deauthorization election decisively, it would 
consider disclaiming recognition.  We also find that it 
lawfully informed them of reasonable possible conse-
quences of its disclaimer.  As the judge noted, the Re-
spondent did not indicate that it would remain as the unit 

employees™ representative but would fail to represent 
them properly or otherwise retaliate against employees 
because of the way they voted
 in the election.  Accord-ingly, we find that the Respondent did not violate Section 
8(b)(1)(A) of the Act and did not engage in conduct that 
warrants setting aside the election. 
ORDER The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed. 
 MEMBERS 
HURTGEN AND 
BRAME, dissenting. 
Unlike my colleagues, we would adhere to 
Hospital 
Employees 1115 Joint Board (Pinebrook Nursing Home)
, 305 NLRB 802 (1991).  If a union threatens to abandon 
representation of employees, in reprisal for their deau-
thorization of union security, we
 believe that the threat is 
unlawful and objectionable.  Accordingly, we would find 
the Respondent™s conduct here to be unlawful and objec-
tionable.
1 Our colleagues start with the proposition that a union 
can disclaim representation 
of employees.  They then 
leap to the conclusion that 
a union can threaten to do so.  
We agree with the first proposition.  However, the sec-
ond proposition is a non-sequitur, and we disagree with 
it.2 In essence, our colleagues r
eason that if a party can take an action, it follows that the party can state in ad-
vance that
 it will take that action.  The reasoning is 
flawed.  For example, an em
ployer can go out of busi-
ness in reprisal for employee efforts to unionize.
3  How-
ever, an employer may not tell employees that it will go 
out of business if they seek to unionize.
4  Similarly, a 
union may be able to cease representing employees in 
retaliation for their deauthorization vote, but it does not 

follow that the union can threaten to do so.
 We would treat a statement about cessation of repre-
sentation in the same way as the law treats statements
 about plant closure.  As to th
e latter, there is a distinction 
 support it.  Because there is no Sec. 7 right to compel a particular union 
to represent employees, there is no n
eed to specify stringent conditions 
that a union must satisfy before te
lling unit employees that it will not 
represent them if the unit does
 not assure continuing financial support 
for the representation. 
1 In the instant case, 
the Union threatened em
ployees with loss of 
representation 
and the loss of contractual benefits. 
2 The cases cited by our colleagues simply hold that a disclaimer, if 
carried out, will be honored.  They do not pass on the legality of the 

threat under Sec. 8(b)(1)(A). 
3 See Textile Workers v. Darlington Mfg. Co.
, 380 U.S. 263, 269Œ
274 (1965). 
4 Id. at 274 fn. 20. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 250between a threat and a prediction.
5  If the employer says 
to employees ﬁif you unionize, I will close down,ﬂ that is 
an unlawful threat.  However, an employer may predict 
the effects it believes unionization will have, if the pre-
diction is based on objective fact to convey its belief as 
to demonstrably probable consequences beyond its con-
trol.
6  Thus, an employer can carefully explain to em-
ployees that if a union is selected and the union makes 
excessive demands, and if the employer is forced to 
agree to these demands, the employer may find it eco-
nomically infeasible to stay in business. 
Similarly, if a union says to employees that ﬁif you 
deauthorize union security, we may stop representing 
you,ﬂ that is an unlawful threat.  However, a union can 
carefully explain to employees that deauthorization may 
lead to a loss of dues income, and the loss of dues in-
come may make continued representation economically 
infeasible. 
Our colleagues say that a union
 can make the threat (to 
abandon representation if the employees vote for deau-

thorization), even without explaining to employees the 

alleged economic link between union security and con-
tinued representation.  We disagree.  In the absence of 
that explanation, employees
 would reasonably believe 
that the threatened abandonment of representation is in 
retaliation for their deauthorization vote, rather than a 
mere economic consequence of that vote.  It is the same 
as the situation where an empl
oyer threatens to close in 
the event of unionization.  Absent an explanation of an 

economic link between unionization and viability of the 
enterprise, the employees would reasonably believe that 
the threatened closure is in retaliation for unionization.  
With an explanation, the em
ployees understand that clo-
sure may be an economic consequence of unionization. 
Our colleagues say that ther
e is no necessary connec-
tion between unionization and survival of a business, and 
that there is a necessary c
onnection between payment of 
union dues and representation.  Thus, they assert, a 
speaker must explain the economic link in the former 
situation, but need not do so in the latter situation.  We 
disagree.  The truth is that there is no
 necessary
 connec-
tion in either situation, and thus there must be an expla-
nation of the economic link in both situations.  With re-
spect to union dues and representation, the issue in this 
case is whether there is a necessary connection between 
forced union dues (union security) and representation.  
Clearly, there is not.  In ri
ght-to-work states, and else-
where in contracts without union-security clauses, many 
unions represent many employees who are not subject to 
a union-security clause.  Thus, there is no necessary eco-
nomic connection between union security and representa-
tion.  To the extent that th
ere is an economic connection, 
the union should explain that connection to employees. 
                                                          
                                                           
5 See Gissel, 395 U.S. at 618Œ619. 
6  Id. 
Finally, Member Fox asserts that there is no Section 7 
right to compel a particular union to represent employ-

ees.  That may be so, but it does not aid Member Fox™s 
position.  The Section 7 right here is the right to file a 
deauthorization petition with the Board so as to avoid the 
payment of forced dues under union security.  The re-
taliation is the threatened abandonment of representation.  

Member Fox has confused the Section 7 right with the 
conduct in retaliation therefor. 
In the instant case, the Respondent did not accompany 
its statements with objective evidence demonstrating that 

continued representation would be economically infeasi-
ble in the event of deauthorization.  Accordingly, we find 
that the Respondent violated Section 8(b)(1)(A) of the 
Act, and that it engaged in objectionable conduct that 
warrants setting aside the election. 
 Howard I. Malkin, Esq., for the General Counsel. 
Michael J. Kralovec, Esq. (Nash, Lalich & Kralovec),
 of Chi-cago, Illinois, for the Respondent. 
Peter J. Ford, Esq.,
 of Washington, D.C., for the Charging 
Party. 
DECISION STATEMENT OF THE 
CASE WILLIAM G. K
OCOL
, Administrative Law Judge.  This case 
was tried in Chicago, Illinois, on March 11, 1998. The charge 
was filed October 10, 1997,
1 and the complaint was issued 
December 19.  The complaint alleges that Production and 

Maintenance Union, Local 101, an affiliate of Chicago Truck 
Drivers Union (Independent) (Respondent) violated Section 
8(b)(1)(A) of the Act by threat
ening employees that it would 
withdraw as their collective-bargaining representative if the 

employees voted in a Board-conducted election to withdraw 

from Respondent the authority to enter into a union-security 
agreement within its contract with Bake Line Products, Inc. (the 
Employer).  The complaint also 
alleges that Respondent threat-
ened employees with loss of jobs, work, and benefits; that Re-
spondent threatened employees th
at it would repudiate the con-
tract with the Employer; and th
at Respondent threatened em-
ployees that it would not represent them, all if the employees 
voted to withdraw Respondent™s union-security authority.  Re-
spondent filed an answer that admitted the allegations of the 
complaint concerning the filing and service of the charge, juris-
diction, its labor organization 
status, and the agency allega-
tions; it denied the substantive allegation of the complaint.   
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, Respondent, and the Charging Party, I 

make the following FINDINGS OF FACT
 I. JURISDICTION
 The Employer, a corporation, is engaged in the manufacture 
and wholesale distribution of bakery products at its facility in 
Des Plaines, Illinois, where it 
annually sold and shipped goods 
valued in excess of $50,000 directly to points outside the State 
of Illinois.  Respondent admits 
and I find that the Employer is 
 1 All dates are in 1997 unless otherwise indicated. 
 CHICAGO TRUCK DRIVERS LOCAL 101 (BAKE-LINE PRODUCTS) 251engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act and that Respondent is a labor organization 
within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. Background Respondent and the Employer 
are parties to a collective-
bargaining agreement that covers a unit of about 850 produc-
tion and maintenance, shipping, and receiving employees at the 
Employer™s facility in Des Plaines, Illinois.  That agreement 
contains a union-security provisi
on that requires employees to 
make certain payments to Res
pondent.  The failure of employ-
ees to make those payments coul
d result in discharge.  Respon-
dent has represented the employees since about 1994.  Local 
15, United Food and Commercial 
Workers had previously rep-
resented the employees. 
B. The Election Employee Efrain Jimenez filed a petition with the Board on 
August 27 to revoke Respondent™s authority to enter into a 

union-security agreement with the Employer (the UD petition).  
After the parties stipulated to 
an election, the Board conducted 
an election on October 17.  The results showed that the em-
ployees voted 327 to 203 against revoking Respondent™s au-
thority to enter into a union-security agreement.  Petitioner filed 
objections to the election that mirror the allegations in the com-
plaint.  The Regional Director th
en consolidated the representa-
tion case with the unfair labor practice case. 
C. The Evidence 
The Employer has employed Ricardo Palacios for about 11 
years; he had been a steward for Local 15 when that organiza-
tion represented the employees.  He assisted in obtaining the 
signatures needed for the showing of interest to support the UD 
petition. Palacios testified that
 about a week after the petition 
was filed he overheard a conversation between employees and 

Ricardo Casteneda, Respondent™s vice president and field rep-
resentative; this conversation occurred at the Employer™s facil-
ity.  According to Palacios, Castaneda said that because three 
people filed the UD petition, ﬁbut mostly [Castaneda] consid-
ered Efrain Jimenez . . . that we were going to lose everything 
we gained with this beautiful 
unionﬂ including a wage increase, 
and that if they wanted they could leave any time they wanted 

to because they weren™t going to pay any more union dues.
2  Castaneda also said, ﬁWe™re trying to kick out the union.ﬂ  

Palacios testified that he res
ponded that the petition was filed 
just to stop the union dues and not to kick out the Union. 
A meeting was held on Septem
ber 21 at Respondent™s meet-ing room.  A large number of employees of the Employer were 

present.
3  Palacios attended the m
eeting. According to him, 
Louis Burton, Respondent™s secret
ary and director of organiz-
ing, began the meeting by talking about the UD petition.  Ac-
cording to Palacios, Burton said
 that the employees were going 
to start losing their raise, insu
rance, and everything else be-
cause of the person who filed the petition.  Palacios testified 
that ﬁthe meeting started off throwing direct rocks about the 
petition and the person that filed the petition.ﬂ  Burton also 
stated, according to Palacios, that if the employees ﬁsign the 
                                                          
                                                           
2 This is about as clear as I 
can decipher Palacios™ testimony. 
3 Estimates run from 60 to 200 employees. 
petition and they stop the duesﬂ
4 that Respondent would file a  
ﬁdisclaimer of interest.ﬂ  Becaus
e the Employer™s work force is 
primarily Spanish speaking, Castaneda translated Burton™s 
remarks from English to Spanish.  According to Palacios, who 
gave his testimony in English but testified that he also speaks 
and understands Spanish, Castaneda did not accurately translate 
Burton™s remarks.  According to Palacios, Castaneda translated 
into Spanish that because of the persons who filed the petition 
the employees were going to loose their next wage increase and 
that if Respondent did not get the employees™ money, it was 
going to ﬁwalk outﬂ and not represent the employees.  Palacios 
stated that when he disputed th
ese assertions.  George Ossey, 
Respondent™s president, told him to shut up.  Palacios testified 
that Ossey also pointed to him, Jimenez, and Isaac Paredes as 
the employees that made the petition and that the employees 
were going to lose a great union and everything we gained and 
that ﬁhe personally was going to get pay backs from everyone 
individually.ﬂ  Ossey said, acc
ording to Palacios, ﬁWe didn™t 
pay union dues that they wouldn™t have to represent us.ﬂ   
On September 21, Respondent se
nt employees in the unit a 
leaflet.  Pertinent portions of the leaflet are set forth below: 
 The following is a summary of what took place at the 
Bake-Line Union meeting held on September 21, 1997. 
 The meeting opened with President George Ossey ad-
dressing the Union deauthorization petition was filed.  He 
explained that those who file the petition did so for 
personal 
gain ONLY and that they were not interested in the welfare 
of their fellow co-workers at Bake-Line. 
Ricardo Castaneda and Louis Burton explained that 
a union deauthorization petition is filed to break up un-
ions.  It weakens the union™s bargaining position in future 
contract negotiations with th
e Company.  It could cause 
you and your co-workers at Bake-Line to 
lose over a 
million and a half dollars in increased wages and bene-
fits in 1998 should [Respondent] be fo
rced to disclaim in-terest in representing you because of support of this 
self-
serving petition
.  * * * * 
On Friday, October 17, 1997 
Keep your Union Strong 
VOTE ﬁNOﬂ !!!!  * * * * 
Respondent sent the leaflet in Sp
anish as well 
as English.  
Palacios testified that 2 or 3 days after the meeting he was 
present in the cafeteria at the Employer™s facility with other 
employees when Castaneda walked in.  According to Palacios, 
Castaneda did not immediately see him because he was in the 
back.  Castaneda said that Jimenez and his group of people 
made the petition to kick out the Union and not to stop union 
dues.  Castaneda said that Resp
ondent could walk out and that the employees were going to lose their scheduled wage in-
crease.  Palacios then interjecte
d that the petition said in black 
and white that it was to stop dues and not to decertify Respon-
dent, and that the employees were
 going to get their scheduled 
 4 Again, this is about as clear 
as Palacios™ testimony can be made. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 252wage increase.  Castaneda said
 that Respondent was going to 
walk out, that it was not going to represent the employees.  
During cross-examination, Palacios
 testified that at some point 
during this discussion he told Castaneda that Respondent had to 
represent the employees ﬁby law.ﬂ  He also admitted that during 
the meeting of September 21 Burton mentioned that if the UD 
petition was successful it would send a signal to the Company 
that the work force was divided, and that it would weaken Re-
spondent in negotiating with the Employer.  At the trial, I pre-
sented Palacios with a copy of
 the leaflet set forth above and 
directed his attention to the paragraph beginning ﬁRicardo Cas-
taneda and Louis Burton explaine
d.ﬂ  I then asked Palacios 
whether that paragraph contained what Burton and Castaneda 
had said during the meeting concerning what would happen if 
the employees voted to get rid of the union-security clause; 
Palacios answered that it was.    
Palacios gave an affidavit to the Board during the investiga-
tion of the matter.  In that affidavit Palacios did 
not state that 
Ossey said at the meeting that he would ﬁpay backﬂ the em-

ployees who supported the UD petition.   
The Employer has employed Be
atrice Barragan for about 13 
years.  She assisted Jimenez in obtaining signatures on the 
showing of interest to support the UD petition.  Barragan™s 
native language is Spanish.  Barragan attended the meeting of 
September 21.  She testified th
at she arrived late; Ossey was 
addressing the employees at that time and Casteneda was trans-

lating his remarks into Spanish.   According to Barragan, Cas-
taneda said that they were ve
ry bothered and upset because all 
of this was coming about through the actions of Palacios, 

Jimenez, and Paredes, who we
re supporting the UD petition for personal reasons, and Castaneda ga
ve certain additional details 
on this matter.  Barragan testifie
d that Burton then spoke next; 
Castaneda continued to translate into Spanish.  Burton, through 

Castaneda, said that they were going to have an election very 
soon and that the contract would be at risk in the election along 
with the employees™ raise and their jobs.  He explained, accord-

ing to Barragan, that if the election resulted in stopping the 
monthly dues Respondent would us
e this as a disclaimer of 
interest.  She testified that Burton said that America was a free 
country and the employees could choose the union that they 
wish, but that if Respondent lost the election, it was going to 
ﬁpick up our things and goﬂ; that the employees would not have 
representation at all, and that the employees would lose their 
jobs and their raise.  According to Barragan, Ossey also said 
that America was a free country.  Ossey also said that the em-
ployees could choose whatever they wanted and that nobody 
likes to work for free.  In response to my question, Barragan 
then clarified that Castaneda said that if Respondent lost the 
election, the employees would lose their contract, their raise 
and ﬁpossiblyﬂ their jobs b
ecause Respondent would not be 
representing them and  no one likes to work for free.  Castaneda 
said that the employees could call the Labor Board to see that 
he was not lying to them about the disclaimer of interest. 
Barragan testified that the day after the meeting she had a 
conversation with Burton at the Em
ployer™s facility; they spoke 
in English.  According to Barra
gan, Burton asked if Barragan™s 
questions had been answered at the meeting the day before, and 
Barragan said no.  Burton then asked what questions did she 
have.  Barragan asked questions
 about insurance and seasonal or temporary workers.  Burton said that Respondent was having 
problems because of the UD petition.  Barragan volunteered 
that she was one of the employees that helped get the signatures 
for the petition.  Burton then asked why she did that.  Barragan 
said that she did it because she was not happy with things and 
because Respondent had not done anything for the employees.  
Burton then explained how Respondent was trying to obtain 
low cost insurance for employees.  They then discussed the 
specifics of Barragan™s problems with the Employer™s atten-
dance policy.  According to Barragan, she then asked if it was 
true that the employees could lose
 their jobs or the contract.  
Burton answered, ﬁYes.ﬂ  Burton said that Barragan could go to 
the Labor Board to learn about the disclaimer of interest, and 
that if Respondent lost the elec
tion the Employer would be very 
happy because the employees would not have any representa-
tion and Respondent would pick
 up their things and go.  
The Employer has employed Jose Savala for about 6 years.  
Savala testified that he had a 
conversation with Castaneda at 
the Employer™s facility after the UD petition was filed; other 
employees were present.  According to Savala, Castaneda said 
that if the employees voted against Respondent they would lose 
the benefits that they had and the wage increase that was due 
them.  Savala stated that he asked Castaneda if he had any 
documents from the Labor Board to show that the employees 
were going to lose their benefi
ts; Castaneda did not respond.  
Casteneda then asked if Savala was one of the ﬁactivistsﬂ that 

was trying to get the election.  
Savala answered no he was not; 
he wanted to know what wa
s happening concerning the elec-
tion.   The Employer has employed Jimenez, the UD petitioner, for 
about 8 years.  He  also attended the meeting held on Septem-
ber 21.  Jimenez stated that 
he understood Ossey to say that 
there had been a petition started in the Labor Board by some 
person and that it was for very personal reasons.  Ossey said 
that it was going to affect all of them in the next bargaining 
session and the contract, that if they lost the election the con-
tract would be null and void and therefore employees would not 
get the next raise, that the empl
oyees basically would be at the 
mercy of the Employer for it to do to the employees what it 
liked because the employees woul
d have no representation.  
Ossey explained that if Responde
nt lost the election it could 
disclaim interest, and if it did Respondent would leave and 
would not represent the employees
 anymore.  Ossey also said 
that the employees would then be at the mercy of the Employer 
and the Employer could get rid of the employees.   
Burton and Castaneda are responsible for negotiating the 
contract between Respondent and 
the Employer; they also pro-
cess grievances raised by unit employees.  Burton credibly 

testified that he learned that a UD petition was being circulated 
among the employees in about mi
d-August.  At a regularly 
scheduled stewards meeting, they
 discussed the negative effect 
the UD petition would have on the 
bargaining unit as it related 
to Respondent being able to resolve grievances and bargain for 

a new contract since the petitio
n could cause a bitter struggle within the bargaining unit and weaken Respondent™s
 ability to 
negotiate the kind of contract it
 had negotiated in the past.  
Burton also told the stewards that if a substantial percentage of 

the bargaining unit voted in favor of revoking Respondent™s 
union-security authority that Respondent had the right to dis-
claim interest.  Burton stated it came to his attention that the 
UD petition supporters had told employees that if the petition 
was successful the employees woul
d not have to pay dues but 
Respondent would still have to c
ontinue to represent them.    
Concerning the September 21 meet
ing, Burton testified that 
Ossey opened the meeting by stating that he felt that the UD 
 CHICAGO TRUCK DRIVERS LOCAL 101 (BAKE-LINE PRODUCTS) 253petition had been filed because of
 the self-serving interests of Jimenez, Paredes, and Palacios.  Ossey identified Palacios as 
someone who had never support
ed Respondent, and that all 
they were doing was hurting ﬁtheir own people.ﬂ  Burton de-
nied that Ossey made any threats at the meeting.  Burton testi-
fied that he then addressed the employees and told them the 
difference between dues and fe
es, members and nonmembers.  
Employee Sara Garcia asked h
im to explain exactly what Re-
spondent™s rights were to disclaim interest. 
 Burton replied that 
if an overwhelming majority of the employees voted in favor of 
the UD petition; Respondent would decide whether to disclaim 
interest in representing the employees.  He told the employees 
that this was America and they had the right to be represented 
by any union they wanted. He told employees that if they 
wanted to verify Respondent™s ri
ght to disclaim interest they could call the Labor Board.  Burton also explained to the em-
ployees the consequences of Res
pondent™s disclaimer.  He told 
them that the contract with the Employer would cease to exist 
and that one of the most important provisions in the contract 
was the ﬁjust causeﬂ clause, but that they would become em-
ployees ﬁat willﬂ and could then 
be fired by the Employer with-
out good cause. He explained that they had a 75-cent an hour 

wage increase coming in January
, which the new owners of the 
Employer might not feel obligated to fulfill. He denied that 
anything was said that employees would lose their jobs or bene-
fits if they voted for the UD petition.  He also denied that any-
one directly stated that Respond
ent would withdraw as the col-
lective-bargaining representative of the employees if they voted 
for the UD petition.  On cross-examination, Burton admitted 
that he told employees during 
the meeting that a UD petition 
was not a petition to stop dues; instead, he voiced his under-
standing that it was to give employees the right to decide 
whether they wanted to be 
union members or ﬁnonunion mem-
bers.ﬂ  He understood ﬁnonunion 
membersﬂ to be employees 
who did not pay dues but who woul
d be charged an assessment.  
Burton told employees that th
e assessment wa
s usually two-
thirds of the dues.
5    
Burton further stated that he 
did have a conversation with 
Barragan at the Employer™s facility.  He asked Barragan 
whether she understood what had 
taken place at the September 
21 meeting and whether she had any questions.  Barragan then 
raised a number of personal con
cerns.  Burton did not recall 
Barragan asking him anything about a disclaimer of interest, 

but that he might have suggested that Barragan call the Labor 
Board if she had questions concerning the UD petition.  Burton, 
who was present throughout the trial, admitted that the testi-
mony of Barragan ﬁwas pretty much factual.ﬂ  
Casteneda testified that at 
the September 21 meeting he 
translated the remarks made by
 Burton and Ossey from English 
to Spanish.  Casteneda denied that any threats were made at this 

meeting or at any other time during the course of the UD peti-
tion.  In the affidavit that Casteneda gave during the investiga-
tion of this case, Casteneda corroborated Burton™s version of 
what was said at the meeting.  
D. Credibility Findings 
Turning first to the September 21 meeting, I conclude that 
the most reliable evidence of the content of that meeting was 
                                                          
                                                           
5 The remarks concerning ﬁnonunion membersﬂ clearly are not con-
sistent with existing law.  However, 
they are not alleged to be unlawful 
in the complaint, nor does the General 
Counsel so contend in his brief.  
I shall not further address this matter. 
the leaflet Respondent subsequent
ly distributed to employees 
that summarized the content of the meeting I note in particular 
that when I asked Palacios whether the leaflet was consistent 
with what was said at the meetin
g, he acknowledged that it was.  
I further note that no employee testified that after they received 
the leaflet and read it that it contained a message at odds with 
what was actually said at the meeting.  I next conclude that 
Burton™s testimony is the most credible concerning the Sep-
tember 21 meeting.  Burton™s te
stimony concerning the meeting 
is not inconsistent with the su
mmary of the meeting contained 
in the leaflet.  Importantly, portions of the testimony of the 
General Counsel™s own witnesses,
 particularly portions of the 
testimony of Barragan and J
imenez, corroborated Burton™s 
testimony. Finally, my observati
on of the demeanor of the wit-nesses convinces me that Burton™s description of the meeting is 
the most factually accurate.
  I do not credit the testimony of the 
General Counsel™s witnesses to th
e extent that it indicates that 
Respondent made threats that 
if it lost the UD election Respon-dent would do anything other than consider disclaiming recog-
nition, and then predicted the 
possible consequence on employ-
ees of 
employer conduct once Respondent was off the scene.
 Turning next to Palacios™ testimony concerning the remarks 
he attributed to Casteneda both 
before and after the September 
21 meeting, I do not credit that testimony.  I acknowledge that 
Casteneda simply testified in conclusory fashion that he made 
no threats and that his testimony in this regard was not particu-
larly persuasive, but the record 
as a whole persuades me that Palacios™ testimony concerning the 
details of what was said is 
not worthy of belief.  First, I note that Palacios was a combative 

witness who appeared more inte
rested in advancing his own 
agenda that merely reciting the tr
uth as he knew it.  The incon-
sistency with his affidavit shows me that he has the ability to 
exaggerate his testimony.  I have
 also assessed his demeanor as 
a witness. 
Turning now to Barragan™s testimony concerning the conver-
sation she had with Burton, I note that Burton did not entirely 
dispute the factual nature of the conversation.  I also conclude 
that Barragan was attempting to truthfully recall the conversa-
tion.  In context, however, I conclude that Burton™s remarks to 
Barragan concerned what migh
t happen if Respondent dis-
claimed interest and no longer represented the employees and 
Burton™s responses dealt with what the Employer might or 
could do if there no longer was a contract or a union to deal 
with.  I conclude Burton™s remarks to Barragan  did not deal 
with a situation where Responden
t would remain as the repre-
sentative of the employees after the UD election and then en-

gage in reprisals against the employees.
6 Turning to Savala™s testimony concerning the conversation 
with Castaneda, I do not credit that testimony. I have concluded 
above that at the meeting of 
September 21 and in the subse-
quent leaflet Respondent was careful to phrase the possible 
consequences of a defeat in th
e UD election to the possibility 
that it might disclaim interest and the possible effect that the 

disclaimer might have on the em
ployees due to the Employer™s 
ability to deal with employees in a unilateral fashion.  I con-
clude that it is unlikely that 
Casteneda would have deviated 
from that program by making the abrupt remarks attributed to 
him by Savala.  
 6 At the hearing the General Counsel 
conceded that this was the case, 
and nothing in his brief indicates th
at he has changed his position in this regard.    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 254In sum, I conclude that during the UD election campaign, 
Respondent told employees that if
 it lost the UD election by a 
decisive margin it would consider disclaiming recognition and 
that this would leave the employees unrepresented and render 
the collective-bargaining contract with the Employer null and 
void.  Respondent further told em
ployees that in the absence of 
the contract the Employer might 
not give them the next sched-uled wage increase and would be
 free to fire employees without 
good cause.  III.  ANALYSIS The first issue that I address is whether a union may lawfully 
tell employees that it may disclaim interest in representing em-
ployees if it loses a UD election.  In order to answer that ques-
tion, I need first address whethe
r a union can, in fact, disclaim 
interest under those circumstances.  Critical to the result in this 
case is the proper interpretation of the Board™s holding in 
Hos-pital Employees 1115 Joint Board (Pinebrook Nursing Home), 

305 NLRB 802 (1991).  A review of prior cases is necessary to 
reach that interpretation. 
The Board has held that a union may, as a general rule, un-
equivocally disclaim interest
 in representing employees.  
Dycus v. NLRB, 
615 F.2d 820, 826 (9th Cir. 1980), enfg. sub nom. 
Teamsters Local 42
 (Grinnell Fire Protection)
, 235 NLRB 
1168 (1978); American Sunroof, 243 NLRB 1128 (1979).  
There are recognized exceptions to this rule, 
Mack Trucks, Inc., 
209 NLRB 1003 (1974); 
East Mfg. Corp., 
242 NLRB 5 (1979), but those exceptions are not invo
lved in this case and no party contends otherwise.  Under such circumstances, the contract in 
effect between the disclaimi
ng union and employer becomes 
null and void.  
American Sunroof, supra. In Pinebrook, 
supra,
 a three-member panel of the Board con-
cluded that a union violated Section 8(b)(1)(A) by making cer-

tain statements during the cour
se of a UD petition.  Then-
Members Devaney and Raudabaugh held as follows: 
 We adopt the judge™s finding that the Respondent vio-
lated Sec. 8(b)(1)(A) by threatening employees that it would 
no longer represent them if they voted to deauthorize the un-
ion-security provisions of its collective-bargaining agree-
ment with the Employer.  In this regard, we assume that a 
union could cease representing employees, particularly if it 
became economically infeasible to represent them.  (See the 
discussion in 
Teamsters Local 42 (Grinnell Fire Protec-
tion), 235 NLRB 1168, 1169 (1978). We further assume 
that a union could inform employees of this possible eco-
nomic consequence.  However, in the instant case, the 
Respondent failed to provide the bargaining unit em-
ployees with objective eviden
ce that without the agree-
ment™s union-security provisions, it would not be economi-

cally feasible for it to represent the employees. Absent such 
objective evidence, the Responde
nt™s preelection threat to 
walk away from its representati
onal obligations if the elec-
tion resulted in deauthorizatio
n constitutes restraint and co-
ercion of the employees Sec. 7 right to participate in the 
deauthorization election.  See, e.g., 
Steelworkers
 Local 1397 
(U.S. Steel Corp.),
 249 NLRB 848 (1979). 
 Pinebrook, supra, fn. 1. 
Then Chairman-Stephens concurre
d.  He stated (id. at 802): 
 Nothing in the Act necessarily prevents a union 
from 
abandoning its role as collective-bargaining representa-
tive or informing employees that it will no longer act as their 
bargaining representative should the employee decide to re-
voke the union-security provisions of the contract. [Citations 
omitted.] 
 However, then-Chairman Step
hens found a violation based 
on his conclusion that the union in 
that case had, on at least one 
occasion, threatened employees that it would remain their bar-
gaining representative but would 
not properly represent them if 
they voted for deauthorization.  The General Counsel and the 
Charging Party argue that 
Pinebrook 
compels the finding of a violation in this case.  I disagree. 
First, it is clear that 
Pinebrook did not overrule prior Board precedent.  Indeed, it is not the Board™s usual practice to over-
rule prior cases by the votes of two of a three-member panel.  
The General Counsel concedes as 
much in his brief.  Thus, the 
general rule remains that unions are free to disclaim interest in 

representing employees without 
violating the Act.  The ques-
tion then becomes, what may a union 
tell
 employees concern-
ing its intent to disclaim interest.  The general rule here is that 
if an employer or a union may lawfully do something they may 
lawfully tell employees about what
 they may lawfully do.  This 
symmetry appears rooted in several sound policy considera-

tions.  First, it promotes easier 
understanding of the law, a sig-
nificant matter.  Further, it pr
omotes the free flow of informa-
tion to employees and this assist
s employees in exercising their 
rights under the Act with as much information as possible.  To 
that extent the rule promotes the policies of the Act.  To deprive 
employees of information concerning what an employer or 
union may lawfully do would leave them in the dark concern-
ing the lawful possible consequences of the exercise of their 
Section 7 rights.  The facts of this case show why this is so 
important.  I have set forth 
above how Respondent had con-
cluded that supporters of the UD petition had been telling em-
ployees that if they voted in favor of the petition, they would 
not have to pay dues, yet Responde
nt would have to continue to 
represent them.  As indicated, that is not an accurate statement 

of the law.  Yet, the General Counsel would prohibit Respon-
dent from correcting that inaccurate statement and employees 
thus would be voting base
d on misinformation.   
Does the opinion of Then-M
embers Devaney and Rauda-
baugh in Pinebrook 
operate as a Board compelled exception to 
the general rule?  I conclude that
 it does not; instead, I conclude 
that that opinion is, in reality, a dissenting view of what the law 
should be.  I note that no prior case has indicated that a union 
may disclaim interest only if it 
is economically required to do 
so.  In neither 
Grinnell nor American Sunroof did economic feasibility appear to be a concer
n.  Nor do there appear to be 
sound policy reasons to so restrict
 a disclaimer, for a union may 
desire to disclaim interest for a 
host of valid reasons that have 
nothing to do with economic feasibility.  Further, how would a 
union be able to show objectivel
y that it would be unable to 
afford to represent employees prior to the UD election.  As the 
General Counsel himself points out in his brief, even if a union 
loses the UD election, enough empl
oyees may continue to pay 
dues voluntarily so that the uni
on could financially afford to 
represent the employees.  Moreover, an analysis of that opinion 

shows that it is rooted in a noti
on that has previously been re-
jected by the Board.  Specifically, the opinion of Then-

Members Devaney and Raudabaugh refers to the union™s 
ﬁthreat to walk away from its representational 
obligationsﬂ (emphasis added).  However, the Board has previously rejected 
the notion that a union has an obligation to continue to repre-
 CHICAGO TRUCK DRIVERS LOCAL 101 (BAKE-LINE PRODUCTS) 255sent employees.  In 
Grinnell, supra at 1169, the then full Board 
considered that matter and stated: 
 The ﬁcoercion found by our dissenting colleague is 
rooted without explanation in an assumed duty of a collec-
tive-bargaining representative to continue to represent a 
unit. . . . Depriving the unit of
 the benefits of the collec-
tive-bargaining agreement by withdrawing as representat-
ive can be coercive as a matter of law only if the unit has a 
continuing right to those benefits.  And if the unit has that 
right it can only be because a collective-bargaining repre-
sentative has that duty.  Without that duty, the proposition 
that [the employee] was coerced by the incumbent™s with-

drawal evaporates . . . .  Withdrawal is not a breach of the 
duty of fair representation. For that duty is the corollary to 
an exclusive representative™s power and authority. [Case 
cites omitted.] The representative having disclaimed that  
power and authority, the predicate for the duty fails. 
 The Board thus made clear that 
there is no general obligation 
for a union to continue to represent employees, a notion that the 
opinion of Then-Members Devaney and Raudabaugh relied on.  
For these reasons, I conclude that
 that opinion does not repre-
sent the current state of Board law on the matter.   
Returning to Then-Chairman Stephens concurring opinion, I 
have concluded above, as a matt
er of fact, the at no time did 
Respondent ever couple a statemen
t that it would remain their 
representative with a threat that as such representative it would 
fail to represent employees pr
operly or otherwise retaliate 
against employees because of the way they voted in the UD 

election.  Thus, Then-Chair
man Stephens™ opinion does not apply to the facts of this case. 
Having rejected the General Counsel™s argument that 
Pine-brook dictates the finding of a viola
tion in this case, I examine 
his other arguments in support of the complaint.  The General 
Counsel, in his brief, ﬁconcedesﬂ that Respondent could have 
disclaimed interest upon the filing of the UD petition or it could 
have waited until after the election and disclaimed interest then.  
But, the argument continues, Re
spondent did not actually dis-
claim interest, instead it only ﬁthreatenedﬂ to do so and thereby 
violated the law.  In support 
of this argument the General 
Counsel cites Textile Workers v. Darlington Mfg. Co., 
380 U.S. 263 (1965).  The argument is that just as an employer may law-
fully go out of business but may not
 lawfully threaten to do so, 
so a union may lawfully disclaim 
interest but may not lawfully 
threaten to do so.  This argument has some initial appeal to it, 

but ultimately it is not persuasive. I have explained above the 
significant policy reasons that 
serve to undermine the applica-
tion of such a rule to the facts of this case.  But the simplest 

answer to the General Counsel™s 
argument is that it is not con-
sistent with Board law.  All three Board Members in 
Pinebrook 
agreed that, at least under cert
ain circumstances, a union could 
tell employees that it intended to disclaim interest.  Thus, 
Pine-
brook itself rules out this argument.  
Although not specifically raised by the General Counsel, I 
consider the impact of the fact 
that in this case Respondent did 
not tell employees that it 
would 
disclaim interest if it lost the 
UD election, it merely told them that it might disclaim interest, 
depending on decisiveness of the vot
e.  I conclude that this 
does not make the statement unlawful.  As conceded by the 

General Counsel, a union may wait until after the election to 
disclaim interest.  As further conceded by the General Counsel, 
events occurring up to the election, such as the number of em-

ployees who remain willing to voluntarily pay dues, may im-
pact on the decision to disclaim
.  It follows that a union may 
lawfully tell employees that it may disclaim interest after a UD 

election, depending on the circumstances. 
Having determined that Responde
nt can lawfully tell em-
ployees that it may disclaim interest, it follows that the other 
statements made by Respondent 
to the employees also are not 
unlawful.  Respondent told employ
ees that if it disclaimed in-
terest, then the its contract with the Employer would be null 
and void; this is an accurate st
atement of the law.  Respondent also told employees that they
 might not receive their next 
scheduled wage increase, and that
 the Employer may fire them 
without having good cause.  Because an employer may act 
unilaterally in the absence of a recognized collective-bargaining 
agent, these statements also are not unlawful.  Although the 
statements were couched in ca
mpaign propaganda terms, this 
does not serve to convert them into unlawful remarks.  Accord-ingly, I find no merit to the allegations of the complaint. 
It also follows that the Respondent has not engaged in objec-
tionable conduct.  I recommend that
 objections to the conduct 
of the election be overruled and 
the results of the election be 
certified. 
CONCLUSIONS OF 
LAW 1.  The Employer is an employer engaged in commerce 
within the meaning of Section 2(6) and (7) of the Act. 
2.  Respondent is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  Respondent did not engage in any unfair labor practice al-
leged in the complaint. 
4.  Respondent has not engage
d in conduct that warrants set-
ting aside the election in Case 13ŒUDŒ433. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
7 ORDER The complaint is dismissed. 
                                                           
 7 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 